Citation Nr: 0033363	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
His appeal comes before the Board of Veterans' Appeals 
(Board) from a April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran was represented by AMVETS at the beginning of the 
appeals process.  However, power of attorney was revoked by a 
May 2000 correspondence, which is associated with the claims 
file, and the veteran is now representing himself in the 
matter presently before the Board.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999). 
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  The criteria do 
not require the awarding of combat medals, but do require 
that there have been combat with the enemy.  However, if the 
"claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

As an initial matter, the Board finds that the veteran did 
not engage in combat with the enemy.  The Board is basing 
this determination on (1) the lack of a Combat Infantryman 
Badge or other medal showing presumptively that he engaged in 
combat with the enemy, as reflected by his Defense Department 
(DD) Form 214, (2) his Military Occupational Specialty, which 
was carpenter, and (3) his statements submitted to the VA 
since his separation from active duty (he has not made any 
statements that he did, in fact, engage in combat with the 
enemy during his service in Vietnam).  Because the veteran 
did not engage in combat with the enemy, his stressors must 
be verified in connection with the claim.  

The veteran in this case has indicated that he is having 
difficulty remembering the names of persons he knew during 
his service in the Republic of Vietnam, and he said he cannot 
remember the names of the posts on which he served or the 
dates of events that occurred during Vietnam.  The RO has 
sent two letters to the veteran to inform him of the 
requirements for a grant of service connection for PTSD.  The 
RO in August 1998 sent him a letter indicating that service 
connection may be granted when "[t]he veteran has a 
verifiable stressor AND a diagnosis of PTSD is made based on 
the verified stressor."  The veteran responded with a 
December 1998 letter reflecting that after many years of 
alcoholism, therapy, and taking strong medications for 
physical ailments, "everything about Vietnam is a blur.  I 
cannot put anything in any order or name anything that 
happened in Vietnam or on any particular post, or at any 
particular time because I was on so many post[s]."  He went 
on to state that he was under fire many times from mortar and 
rocket attacks.  He was placed on a demolition team.  He was 
on a post that was partially overrun.  He saw fellow 
servicemen wounded by booby-traps, and he saw enemy soldiers' 
heads placed on posts after they were killed by foreign 
troops.  He also said he was placed on guard duty when the 
infantry was out on maneuvers.  He was in Vietnam during the 
Tet Offensive, and some of his friends are dead because of 
their experiences in Vietnam.  The veteran did not supply the 
RO with any dates or locations in connection with these 
alleged stressors.

In response to the veteran's statements, the RO sent him 
another letter in January 1999 informing him that he must 
supply the following information:  (1) his unit of 
assignment, (2) names of friends killed and dates they were 
killed, and (3) whether he witnessed the deaths of friends, 
and if so, whom.  The veteran responded by letter in January 
1999.  He said that his unit of assignment was the 34th 
Engineering Battalion.  He reported that he had no friends in 
Vietnam, but he knew some people who were killed.  He stated 
that he could not remember the dates, or the names of the 
dead.  Finally, he reported that he did not personally 
witness any of the deaths.

The veteran has been diagnosed by private physicians as 
having PTSD.  A September 1987 treatment record from Doris J. 
Rapp, Ph.D., shows that the veteran was suffering from a 
combination of problems.  She stated that the veteran's 
dreams appeared to be part of PTSD due to his experiences in 
Vietnam.  She did not discuss any specific stressors in 
connection with this statement.  A July 1997 treatment record 
from the Indiana Health Group shows that the veteran was 
diagnosed with panic disorder with agoraphobia, PTSD, and 
depression.  An April 1998 medical treatment record from that 
group shows that he had PTSD, as reported by his own history.  
The examiner stated that he suspected that the veteran's 
problem was PTSD secondary to Vietnam.  Again, there was no 
discussion of any particular stressor.

The veteran has not as of yet been examined by a VA 
physician.  On his May 1999 notice of disagreement, he stated 
that he wanted to be examined by an Army psychiatrist at the 
Marion VA Hospital.  The Board interprets this statement as a 
request for a VA mental disorders examination (the VA does 
not employ any active military physicians).  The Board notes 
that during the pendency of this appeal, the provisions of 38 
U.S.C.A. § 5107, which concern the VA's duty to assist a 
claimant with the development of facts pertinent to his 
claim, have been substantially revised.  Generally, when the 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The revised regulations of 38 U.S.C.A. § 5107 require 
generally that the VA assist a claimant with the development 
of facts pertinent to his claim.  Such assistance 
specifically includes providing a medical examination "when 
such examination may substantiate entitlement to the benefits 
sought."  In this case, the Board, while recognizing that 
the veteran has still not provided adequate details for 
verification purposes in regard to his claimed stressors, a 
clearer diagnosis of a psychiatric disorder could help to 
substantiate his claim, and it would afford him the 
opportunity to make the events more specific.  While this 
revision specifies that the person submitting a claim for 
benefits shall have the burden of proof, only in cases where 
"no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  In light of 
the revised regulation, the Board concludes that the veteran 
should be afforded a psychiatric examination.

Further, although the RO has already issued two letters, 
another attempt to elicit more information may be beneficial 
to the veteran's claim.  The veteran may have been able to 
research his claim, or gain further details regarding his 
service in Vietnam since his appeal was certified to the 
Board.  For example, a medical treatment note from May 1985 
shows that a fellow serviceman who also served in Vietnam 
visited the veteran twice a month for short periods of time; 
perhaps he could gain further details from the other veteran.  
In any event, while the claim is in remand status, the RO 
should again attempt to elicit further specifics from the 
veteran regarding his stressors in connection with the PTSD 
claim.  The veteran has now indicated that he served in the 
34th Engineering Battalion; any time frame that he could 
offer would be beneficial to the verification process.

The veteran has produced some evidence of a current diagnosis 
of PTSD secondary to his experiences in Vietnam.  Although 
these opinions do not in themselves warrant a grant of 
service connection (the veteran's stressors have not been 
verified), they do not provide any specifics regarding the 
claimed stressors, and they appear to be based solely on the 
hisory as provided by the veteran and on stressors that have 
not been confirmed, the Board believes that additional 
development on this claim is warranted before final 
adjudication.

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should send the veteran 
another letter making it clear that he 
needs to furnish clearer and more 
detailed information regarding his 
claimed stressors.  He should be 
requested to provide the dates that he 
was in Vietnam, the posts on which he 
served, the dates (even the months or 
seasons would be beneficial) during which 
the stressors occurred, any names of 
fellow servicemen, perhaps the one who 
visited him twice a month as of May 1985, 
and any and all other information that is 
relevant to verification of the 
occurrence of the claimed stressors.

2.  The RO should schedule him for a VA 
mental disorders examination.  The 
examiner should read the claims file 
prior to the examination.  The examiner 
is requested to detail all alleged 
stressors and attempt to elicit any 
specific details regarding the stressors 
during the examination, and to record any 
responses in the report.  The examiner is 
also requested to clarify the veteran's 
psychiatric diagnoses, and offer an 
opinion as to whether PTSD, if present, 
was incurred or aggravated by any 
stressor that occurred during the 
veteran's active duty.

3.  After the report has been associated 
with the record, the RO should ensure 
that it is adequate and undertake any 
corrective action, as appropriate.  The 
RO should then readjudicate the veteran's 
claim based on the new evidence in 
connection with all other evidence of 
record.  If the determination remains 
adverse, the veteran should be afforded 
adequate time to respond, and the RO 
should then issue a supplemental 
statement of the case before the appeal 
is returned for any appellate action.

The Board does not intimate any opinion as to the merits of 
any of the issues remaining in appellate status, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit additional evidence and argument in connection with 
this matter.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



